t c summary opinion united_states tax_court conrad y edosada petitioner v commissioner of internal revenue respondent docket no 26652-10s filed date conrad y edosada pro_se matthew d carlson for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined for a federal_income_tax deficiency of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the issues for consideration are whether petitioner is entitled to a home mortgage interest_deduction and whether petitioner is liable for the sec_6662 accuracy-related_penalty background2 petitioner resided in california when he timely filed his petition on date petitioner’s parents pat and mon ela purchased a dollar_figure0 million house in oakland california the property the elas and petitioner however considered the property to be the family home even though the title and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2the stipulation of facts and the attached exhibits are incorporated herein by this reference mortgage obligation were not in petitioner’s name petitioner contributed dollar_figure towards the dollar_figure downpayment and agreed to be responsible for the mortgage payments on the dollar_figure loan with the understanding that he would later be given a legal_interest in the property petitioner moved into the property around date and resided there for the remainder of the year from january to date petitioner made mortgage payments totaling dollar_figure the loan had a principal balance of dollar_figure on january and dollar_figure on december pursuant to their oral agreement with petitioner the elas deeded a small percentage of the property to petitioner on date petitioner filed a timely form_1040 u s individual_income_tax_return in which he claimed an dollar_figure home mortgage interest_deduction on date respondent sent petitioner a notice_of_deficiency denying in full petitioner’s home mortgage interest_deduction the notice determined a dollar_figure deficiency and a dollar_figure sec_6662 accuracy-related_penalty discussion i home mortgage interest_deduction deductions are a matter of legislative grace and taxpayers bear the burden of establishing entitlement to any claimed deduction rule a 503_us_79 taxpayers must maintain records sufficient to allow the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs additionally taxpayers bear the burden of substantiating the amount and purpose of each item they claim as a deduction 65_tc_87 aff’d per curiam f 2d 5th cir sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 however provides that in the case of a taxpayer other than a corporation no deduction is allowed for personal_interest qualified_residence_interest is excluded from the definition of personal_interest and thus is deductible under sec_163 see sec_163 qualified_residence_interest is any interest that is paid_or_accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness see sec_163 for any period the aggregate amount of home acquisition_indebtedness may not exceed dollar_figure million and the aggregate amount of home_equity_indebtedness may not exceed dollar_figure sec_163 and c ii acquisition_indebtedness is any indebtedness secured_by the qualified_residence of the taxpayer and incurred in acquiring constructing or substantially improving the qualified_residence see sec_163 the indebtedness generally must be an obligation of the taxpayer and not an obligation of another see 604_f2d_34 9th cir aff’g tcmemo_1976_150 sec_1_163-1 income_tax regs however provides that even if a taxpayer is not directly liable on a mortgage the taxpayer may nevertheless deduct the mortgage interest_paid if he or she is the legal or equitable owner of the property subject_to the mortgage petitioner acquired a partial legal_interest in the property on date in order to be entitled to a deduction for mortgage interest payments made before that date petitioner must show that he had an equitable ownership_interest in the property at the time those payments were made in determining whether the benefits_and_burdens_of_ownership have been transferred to a taxpayer this court has often considered whether the taxpayer has a right to possess the property and to enjoy the use rents or profits thereof has a duty to maintain the property is responsible for insuring the property bears the property’s risk of loss is obligated to pay the property’s taxes assessments or charges has the right to improve the property without the owner’s consent and has the right to obtain legal_title at any time by paying the balance of the purchase_price blanche v commissioner tcmemo_2001_63 aff’d 33_fedappx_704 5th cir petitioner credibly testified that he and his parents considered the property to be the family home petitioner in fact resided at the property consistent with his right to possess it and enjoy its use in addition petitioner bore a substantial risk of loss because he supplied a significant portion of the downpayment petitioner also agreed to be responsible for all of the mortgage payments on the facts and circumstances of this case we find that sufficient burdens and benefits of ownership resided with petitioner and that he therefore held an equitable interest in the property at the beginning of petitioner however is not entitled to deduct the full amount he claimed on his return first the record shows that petitioner made mortgage payments totaling only dollar_figure second petitioner may deduct only the amount of interest attributable to the first dollar_figure million of the loan dollar_figure million of home acquisition_indebtedness and dollar_figure of home_equity_indebtedness see revrul_2010_25 2010_44_irb_571 but see pau v commissioner tcmemo_1997_43 we leave it to the parties in a rule computation to calculate the amount of allowable interest on dollar_figure because the average balance of the loan for was dollar_figure even though the elas did not actually reimburse petitioner for any mortgage payments he made petitioner may deduct the amount that the parties will compute even though it may exceed his proportionate share of the mortgage interest see daya v commissioner tcmemo_2000_360 ii sec_6662 penalty sec_6662 and b and imposes an accuracy-related_penalty of on the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6664 provides a defense to the sec_6662 penalty for any portion of an underpayment where reasonable_cause existed and the taxpayers acted in good_faith petitioner claimed an dollar_figure home mortgage interest_deduction when he in fact paid only dollar_figure in home mortgage interest he also failed to account for the dollar_figure million limit on home acquisition_indebtedness and the dollar_figure limit on home_equity_indebtedness as a result he understated his income by an amount in excess of dollar_figure petitioner has not offered any reasonable_cause for the excessive_amount of the deduction claimed and is therefore liable for a sec_6662 penalty on the resulting underpayment_of_tax to reflect the foregoing decision will be entered under rule
